



EXHIBIT 10.33    


STOCK OPTION AGREEMENT
UNDER CARRIAGE SERVICES, INC.
2017 OMNIBUS INCENTIVE PLAN


THIS STOCK OPTION AGREEMENT (this “Agreement”) evidences the grant by CARRIAGE
SERVICES, INC., a Delaware corporation (the “Company”), of an option
(the “Option”) to purchase the number of shares of common stock, $.01 par value
(“Common Stock”), of the Company specified below, to the Participant whose name
appears below and who has evidenced his or her acceptance hereof by signing at
the bottom of this Agreement. The term of the Option shall be for the number of
years indicated below, commencing on the date of grant set forth below opposite
the Company’s signature (the “Grant Date”), and for the number of shares and at
the exercise price shown below, subject to adjustment as provided in Section 4.4
of the Carriage Services, Inc. 2017 Omnibus Incentive Plan (the “Plan”). The
Option shall be subject to the vesting schedule set forth below. The Option is
designated below as either an incentive stock option (“ISO”) or a non-qualified
stock option (“NQSO”) within the meaning of Section 422 of the Internal Revenue
Code. The Company makes no representation or guarantee that an initial grant of
an ISO will continue to qualify as such. If the Participant’s employment with
the Company terminates, the exercising of an Option(s) shall be governed
pursuant to the termination provisions set forth in Section 6.3 of the Plan.


Name of Participant:
 
Option Period:
 
Number of ISO Options:
 
Number of NQSO Options:
 
Exercise Price Per Share:
$
Vesting Schedule:
Subject to Section 6.3 of the Plan, the Option shall become vested with respect
to 20% of the total number of shares subject to the Option on each of the first
five anniversaries of the Grant Date.



Vesting Schedule:    
 
[Year 1] Vesting
[Year 2] Vesting
[Year 3] Vesting
[Year 4] Vesting
[Year 5] Vesting
ISO
 
 
 
 
 
NQSO
 
 
 
 
 



The terms and conditions of this Agreement are subject to the terms and
provisions of the Plan, as amended, of which the Participant acknowledges
receiving a copy.


GRANTED EFFECTIVE this                CARRIAGE SERVICES, INC.
___ day of _________, 20__
By:_________________________________________
VIKI KING BLINDERMAN, Senior Vice President, Principal Financial Officer and
Chief Accounting Officer


ACCEPTANCE BY PARTICIPANT


THE UNDERSIGNED PARTICIPANT, by his or her execution below, hereby (i) accepts
the grant of the Option on the terms set forth above, (ii) agrees to be bound by
all of the terms and conditions of the Carriage Services, Inc. 2017 Omnibus
Incentive Plan, including termination provisions in Section 6.3, a copy of which
the Participant acknowledges having read and reviewed (together with any counsel
or advisors of the Participant’s choice), and (iii) understands all of the
legal, tax and other consequences hereof and thereof.


DATED:_____________________, ________.
 
 
Name
 
 




